DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 15, 17 and 19 – 20 allowable. The restriction requirement between species I, II and III , as set forth in the Office action mailed on 09/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/02/2020 is withdrawn.  Claim 21 , directed to species I no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 – 15, 17 and 19 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest art of record Fujii et al. (20202/0009673 A1), herein after called Fujii, Cole (US 2014/0001168 a1), herein after called Cole and Suzuki (US 6, 429,404 B1), herein after called Suzuki in combination regarding independent claims 1, 9 and 15 teaches “a welding robot configured to manipulate the welding torch during a welding operation; a robot controller operatively connected to the welding robot to control weaving movements of the welding torch along a weld seam and at a weave frequency and weave period; and a welding power supply operatively connected to the welding torch to control a welding waveform, and operatively connected to the robot controller for communication therewith, wherein the welding power supply includes a programmable controller that is programmed to sample a plurality of weld parameters during a sampling period of the welding operation and form an analysis packet, and process the analysis packet to generate a weld quality score” as claimed in claim 1, failed to teach the welding waveform to form an analysis packet, and process the analysis packet to generate a weld quality score includes a peak current portion and a low current portion having a lower current level than the peak current portion and through arc seam tracking logic that tracks the weld seam and calculates corrections to a weld path from welding current data measured by the welding power supply during said peak current portion of the welding waveform. 
Through arc seam tracking logic that tracks the weld seam and calculates corrections to a weld path from welding current data measured during a peak current portion has an improved accuracy of through arc seam tracking (TAST) as opposed to the current data measured during background current portion (spec. 0088).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761